Citation Nr: 0509501	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a digestive 
disorder, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for a heart disorder, 
including as secondary to PTSD.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pancreatic laparotomy surgery.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO), in Fort Harrison, Montana, which denied service 
connection for PTSD and for a digestive disorder, to include 
as secondary to exposure to herbicides.

In his October 2003 Appeal To Board Of Veterans' Appeals, the 
veteran indicated that he wished to be scheduled for a 
personal hearing before a Veterans Law Judge presiding at the 
RO.  However, in a letter dated in December 2003, he withdrew 
his request for a hearing.

The issues of entitlement to service connection for PTSD and 
for a heart disorder, as well as entitlement to compensation 
under 38 U.S.C.A. § 1151 for pancreatic laparotomy surgery, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

A digestive disorder did not have its onset during active 
service or result from disease or injury in service, 
including exposure to Agent Orange.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
digestive disorder, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letters to the 
veteran from the RO dated in August 2000, February 2001, and 
December 2003.  The veteran was told of what was required to 
substantiate his claim entitlement to service connection for 
a digestive disorder, to include as secondary to exposure to 
herbicides, and of his and VA's respective duties.  He was 
also asked to submit evidence and/or information pertinent to 
the claim to the RO.  

The veteran's claim was initially adjudicated by the RO in 
August 2001.  The requisite notice letters were predominantly 
provided to the veteran subsequent to the initial 
adjudication.  Although the section 5103(a) notice provided 
to the veteran was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the content-complying notices was subsequently 
considered by the RO in the April 2004 Statement of the Case 
and the November 2004 Supplemental Statement of the Case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service and post-service VA and 
private treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The competent evidence shows that the 
gastrointestinal problems have been diagnosed and/or treated 
in recent years, but VA examination or medical opinion is not 
indicated because the evidentiary record does not contain 
competent evidence indicating that the claimed disabilities 
may be associated with an established event, injury, or 
disease in service.  As discussed below, there is no mention 
of these disabilities or their symptoms until many years 
after service.  See 38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A gastrointestinal 
disability was essentially ruled out upon separation 
examination from service in August 1969.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Diseases enumerated by the statute and 
regulations that must have become manifest to a degree of 10 
percent or more at any time after service are: chloracne,  
Hodgkin's disease, non-Hodgkin's lymphoma, prostate cancer, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346  
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are completely silent 
as to any reports or diagnoses of symptoms associated with a 
digestive disorder during his period of active service.  A 
report of medical examination dated in August 1969 and 
conducted at the time of his release from active duty shows 
that upon clinical evaluation his abdomen and viscera were 
normal.

Subsequent to service, VA treatment records dated in April 
1992 noted the veteran's reported history of no known adult 
illnesses, maybe ulcers.  Abdominal evaluation was normal at 
that time.  In February 1995, the veteran complained of 
gastrointestinal problems for 10 to 12 years and was found to 
have a mass in the tail of the pancreas.  He was thought to 
have pancreatic cancer.  An exploratory laparotomy and biopsy 
of lymph nodes determined that the veteran did not have 
cancer, but rather small bowel adhesions.  Thereafter, the 
veteran was periodically diagnosed with pancreatitis.  

VA outpatient treatment records dated from June 1999 to July 
2001 show that the veteran was treated for chronic 
gastrointestinal problems.  It was suggested that he had 
irritable bowel syndrome, mild gastritis, duodenitis, and 
abdominal adhesions.

Private medical records from the Community Medical Center in 
Missoula, Montana, dated in July 2001, suggest that the 
veteran had a history of gastroesophageal reflux disease and 
abdominal discomfort.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
digestive disorder, to include as secondary to exposure to 
herbicides.

Initially, as indicated above, pursuant to 38 C.F.R. §§ 
3.307(a)(6)(ii) and 3.309(e), if a veteran is diagnosed with 
a certain enumerated disease as set forth above subsequent to 
his last exposure to Agent Orange, a rebuttable presumption 
of service connection may be warranted.  The veteran is 
seeking entitlement to service connection for a digestive 
disorder, which is not a disease for which presumptive 
service connection is available pursuant to 38 C.F.R. 
§ 3.309(e).  Accordingly, entitlement to service connection 
on this presumptive basis is not available.

Moreover, the service medical records are negative for any 
complaints or findings associated with a digestive disorder.  
Subsequent to service, there is no objective evidence of a 
digestive disorder until February 1995, more than 25 years 
following separation from service.  There is no evidence of 
an in-service occurrence of a gastrointestinal disability, 
and there is no competent medical evidence of record 
establishing a nexus between an in-service injury or disease 
and a current gastrointestinal disorder.

With regard to the assertions of the veteran which suggest 
that he has a digestive disorder that is etiologically 
related to service, such assertions cannot be deemed 
competent as it has not been demonstrated that as a 
layperson, he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In short, despite evidence of a current gastrointestinal 
disability, there is no probative medical evidence of a 
relationship between an in-service disease or injury, 
including herbicide exposure, and the current 
gastrointestinal disability.  The veteran was discharged from 
service in 1969, and the evidence of record shows the claimed 
disability began many years after service.  The evidence 
references diagnosis and/or treatment no earlier than the 
1995 for gastrointestinal problems.

For veterans who serve for 90 days or more, service 
connection for certain disabilities, including ulcers, may be 
established based on a legal presumption by showing that the 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
military service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  There is no relevant evidence dated in the immediate 
years after service, let alone evidence establishing that an 
ulcer manifested to a compensable degree.  Again, the medical 
evidence does not establish the presence of the claimed 
disability until many years after service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a digestive disorder, to include as secondary 
to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for a digestive disorder, 
to include as secondary to exposure to herbicides, is denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of entitlement to service connection for PTSD.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2004).

The veteran has asserted that he has PTSD which is due to his 
experiences during active service in the Republic of Vietnam.  
He suggested that he had service with Delta Company, First 
Battalion, Fifth Marine Regiment, wherein he had engaged in 
combat with the enemy in the defense of Hue City of the 
Republic of Vietnam in February 1968.

In March 2002 and September 2002, the RO contacted the U.S. 
Army Services Center for Research of Unit Records (USASCRUR) 
and requested a search of unit logs to verify the veteran's 
asserted tour of duty.

In September 2002, USASCRUR responded, including a statement 
from the Records Correspondence Section of the Commandant of 
the Marine Corps indicating that the unit diaries of Company 
D and Headquarters Company of the First Battalion, Fifth 
Marine Regiment did not show that the veteran was attached to 
the unit in February 1968.  They added that if the veteran 
could provide any information regarding the reason he had 
been assigned to this unit and the names of any Marines that 
were in the unit, further research could be conducted.

In October 2002, the veteran indicated that he had been on a 
three day in-country R&R looking for a wounded Seabee friend 
of his named R. T. L. in the company of his brother, Marine 
L. L.  He added that a fellow Marine, R. E., of Antlers, 
Oklahoma, had accompanied him.  A lay statement from R. E., 
dated in August 2003, reiterated that the veteran engaged in 
combat with the enemy in February 1968 as part of the unit 
set forth above.

In January 2003, the RO submitted another request to 
USASCRUR, which replied that this request should be sent to 
the National Personnel Records Center (NPRC).  However, there 
was no indication that the Records Correspondence Section of 
the Commandant of the Marine Corps had again been contacted 
with the additional information.  Given the foregoing 
factors, the Board concludes that on remand USASCRUR and the 
Commandant of the Marine Corps be requested to provide any 
available information which might corroborate the veteran's 
alleged in-service stressors.

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.  Also, any recent treatment records for 
PTSD from the Missoula Vet Center and the VA Montana 
Healthcare System should be obtained on remand.

By rating action dated in October 2004, the RO denied the 
veteran's claims of entitlement to service connection for a 
heart disorder, including as secondary to PTSD, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
pancreatic laparotomy surgery.  In a letter to the RO dated 
in February 2005, the veteran submitted a notice of 
disagreement with the October 2004 rating decision.  The 
veteran has not been issued a statement of the case as to 
these issues.

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-- indeed, it had no authority--to proceed to a 
decision") (citation omitted).

Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the following:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Missoula Vet Center, dated since June 
2004, and the VA Montana Healthcare 
System, dated since January 2002.

2.  Ask the veteran to submit a specific 
and detailed statement describing his 
alleged stressors.  He should be informed 
that specific dates, locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify his 
stressors.

3.  After the foregoing development has 
been accomplished, review the file and 
prepare a summary of the veteran's 
claimed stressors, to include all of the 
stressors discussed in the body of this 
REMAND, as well as any additional 
information and/or evidence provided by 
the veteran (see above discussion; the 
specific name of fellow Marine (R.E. from 
Antlers, Oklahoma) that was in the 
veteran's alleged unit so that further 
research may be conducted).  The summary 
and all associated documents should be 
sent to the Commandant of the Marine 
Corps, to  USASCRUR and/or any other 
appropriate source.  Any information that 
might corroborate the veteran's alleged 
in-service stressors should be requested.  

4.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The diagnosis should be 
in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing and evaluation, are 
to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Readjudicate the veteran's claim for 
service connection for PTSD with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

6.  Provide the veteran a Statement of the 
Case addressing the issues of entitlement to 
a heart disorder, including as secondary to 
PTSD, and entitlement to compensation under 
38 U.S.C.A. § 1151 for pancreatic laparotomy 
surgery.  Notify him of the time limit within 
which an adequate substantive appeal must be 
filed in order to perfect an appeal of the 
issues and secure appellate review by the 
Board.  Thereafter, these issues are to be 
returned to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


